Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction Requirement

Claims 20-28, and 32-34 are allowable. The restriction requirement set forth in the April 16, 2020 Office Action has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. Specifically, the restriction requirement of claims 35-38, and 41-42 is withdrawn.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lisa Lint (Registration No. 60,856) on 3/19/2021.

	An amendment to claim 28 was made.  The application has been amended as follows:
In the claims
Claim 28 (Amended) 
A resin supply material used for molding a fiber-reinforced resin, the resin supply material comprising 1) a continuous porous material comprising a web composed of reinforcing fibers and having a compressive stress of 5 kPa or more at a porosity of 90%, and 2) a resin, wherein a variation M in mass content of the resin in the resin supply material as expressed by formula (II) is 0 to 0.1, and/or a variation D in specific gravity of the resin supply material as expressed by formula (III) is 0 to 0.1 
M = Mr/Ma    (II)
Ma: average of mass contents of resin which are determined from resin supply materials each cut out in a size of 0.1 cm3
Mr: standard deviation of mass contents of resin which are determined from resin supply materials each cut out in a size of 0.1 cm3 
D = Dr/Da    (III)
Da: average of specific gravities of resin supply materials each cut out in a size of 0.1 cm3
Dr: standard deviation of specific gravities of pieces resin supply materials each cut out in a size of 0.1 cm3.

Allowable Subject Matter

	Claims 20-28, 32-38, and 41-42 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Takeda teaches a resin preform (equivalent to a resin supply material) that is used in the manufacturing of fiber reinforced plastic (FRP) capable of manufacturing a lightweight fiber reinforced plastic having high strength and high rigidity with high productivity (abstract). Takeda teaches to use of press molding (heated and pressurized in the mold, para. [0010]) during the process, and use of vacuum inside the mold (para. [0054] to manufacture high quality structural members having fewer voids and cavities. Takeda teaches that a carrier material is impregnated  with a thermosetting resin liquid, shaped into a predetermined shape, and cooled and solidified to form the resin supply material (equivalent to preform) (para. [0010]).  Takeda also teaches to use a soft porous sheet a the carrier material (para. [0010]) and further teaches that the porous carrier is defined as a skeleton of the thermosetting resin preform that improves the rigidity in order to improve the transportability and handleability (para. [0027]).

Varona teaches in the second preferred embodiment, a method and apparatus for forming non-woven web having overlapping or discrete zones of structure and composition of fiber resulting in a web (equivalent to sheet) formation having pore size gradients (column 3, lines 31-40). Verona teaches that these non-woven fiber webs containing different size of pores in different areas of thickness results in different and enhanced wicking properties (abstract). ).  It has been found useful to create a sheet having composition containing pore size gradient over a given thickness (or area), because of the advantage of this greater control of fluid wicking (equivalent to retaining) capability in target areas (column 1, lines 64-67).  

Additionally Leone et al. (Leone, C., Durante, M., Visconti, I. C., and Iorio, I. De, 1995, “New Resin Film Infusion Process for Manufacture of Large Composite Structures.” escm.eu.org) also teaches the basic idea of using a porous media (sponge) that is impregnated before placing it upon the dry preform with the aim of generating impregnating flow perpendicular to the reinforcement layers only but silent on porosity gradient.

	The prior art of references do not teach or fairly suggest the subject matter of amended independent claims 20 and 28, especially with the combination of the limitation the idea of controlling the pore diameter gradient in the thickness direction to control the wicking property and, thus, fails to disclose, suggest or teach the idea of preventing resin leakage by controlling the pore diameter (average pore cross-sectional area) in both surfaces (Region I) of the continuous porous material to be smaller than the average pore cross-sectional area in the whole region (Region II) of the continuous porous material as recited in Claim 20, and the limitation of use of a web composed of reinforcing fibers, wherein the web has a spring back force as recited in Claim 28 by reciting “comprising a web composed of reinforcing fibers and having a compressive stress of 5 kPa or more”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M. A./
Examiner, Art Unit 1742

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742